Citation Nr: 0719824	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
November 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.  


FINDING OF FACT

Hepatitis C was not manifested during active service, nor is 
hepatitis C otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in February 2002 VCAA letters, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  Specifically, one of the February 2002 notified the 
veteran of the evidence necessary to establish entitlement to 
service connection; whereas, the other February 2002 letter 
outlined the specific requirements concerning hepatitis C and 
its risk factors.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that both February 2002 letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in February 2002, which was prior to 
the September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service records, private treatment records, Navy Medical 
Center records, VA treatment records and records from the 
Social Security Administration (SSA).  The record reflects 
that the RO requested all pertinent records identified by the 
veteran.  As in this case, where there is no showing of a 
possible association between the veteran's current disability 
and his active service, a VA medical examination is not 
necessary.   See McLendon v. Nicholson, 20 Vet.App. 79 
(2006).  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.  In fact, in an 
April 2005 statement, the veteran indicated that he had no 
further evidence or information to submit in regards to his 
appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of the analyses below, the Board notes that 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  The veteran has advanced several theories as to how 
he contracted hepatitis C in service.  He claims that he used 
razors, toothbrushes, needles and straws belonging to other 
individuals.  He also claims that he caught hepatitis C from 
inoculations with an air gun.  He further asserts that he was 
exposed to blood to blood contact and combat casualty care.  
Lastly, he used intravenous and intranasal drugs.  

Service medical records showed that the veteran was diagnosed 
with the sexually transmitted disease gonorrhea on one 
occasion.  Service medical records also showed that prior to 
discharge in May 1969, the veteran was hospitalized for 
paranoid type schizophrenic reaction.  The hospital record 
showed that the veteran had been experimenting with dangerous 
drugs since he was 10 years old.  While stationed in Vietnam, 
the veteran reported taking marijuana, Methedrine, opium, LSD 
and heroin.  Nevertheless, physical and routine laboratory 
examinations were within normal limits. 

The medical evidence of record showed a continuing pattern of 
substance abuse since service, including cocaine, heroin and 
crack.  Significantly, a February 1990 VA mental health 
examination gave a history of continued heavy drug abuse 
during the 1970s, particularly heroin.   During the early 
1980s, the veteran was convicted of selling heroin.  He 
appeared to remain sober from 1984 to1989, but then relapsed 
into using cocaine and some heroin in mid-1989. 

The first post service medical evidence of hepatitis C is a 
May 1996 private hospital report that was submitted as part 
of the veteran's SSA records.  Even though this record gave a 
diagnosis of hepatitis C, there does not appear to be any 
accompanying lab tests so it is unclear whether this 
diagnosis was based on a lab finding or the veteran's own 
history.  An August 1997 treatment record showed a past 
history of a sexually transmitted disease.  Lab tests from 
the Navy Medical Center showed that the veteran had a 
positive hepatitis C test in February 2001.  

Initially, the Board notes that the record of evidence does 
not support the contention that the veteran was exposed to 
combat or that his military occupational specialty exposed 
him to situations where he had to care for wounded soldiers.  
In other words, there is no evidence to support the claim 
that the veteran was exposed to hepatitis C through blood to 
blood contact or combat casualty care while in service.  
According to the veteran's DD 214, the veteran was not 
awarded any combat medals.  Further, according to the history 
given at the February 1990 mental health examination, the 
veteran worked as a hydraulics mechanic and performed some 
guard duty.  He also gave a history of being a door gunner on 
about 20 missions and coming under frequent rocket attacks 
where his peers were killed.  However, again, the evidence of 
record does not support what appear to be clear fabrications 
on the part of the veteran.   

Further, whether the veteran sought treatment for alcohol and 
drug abuse during service is essentially immaterial, as any 
abuse of alcohol and drugs in service constitutes willful 
misconduct under VA regulation.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).   In short, the provisions 
clearly preclude the granting of benefits for disabilities 
which result from the veteran's abuse of drugs and alcohol, 
regardless of whether such abuse originated in service.  
Where a claim is for a benefit not provided by law, it is 
properly denied.  See Sabonis v. Brown, 6 Vet.App. at 430.  
As the veteran's claim of service connection for hepatitis C 
was filed in April 2001, long after the effective date of 
OBRA 1990, it lacks legal merit and is precluded by law.  
Consequently, service connection for hepatitis C due to 
substance abuse in service cannot be awarded. 

Therefore, applying the facts in this case to the criteria 
set forth above, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hepatitis C.  The first medical 
evidence of Hepatitis C was in 1996, constituting a period of 
approximately 27 years after separation from service.  
Service medical records do not reflect that the veteran 
underwent a blood transfusion in service, and the veteran has 
not claimed that a transfusion was administered.  With regard 
to the veteran's specific contentions that he used shared 
razors, toothbrushes, needles and straws in service, and that 
he underwent inoculations with an air gun, the veteran has 
not submitted any documentation to suggest that such 
incidents actually occurred during service, or that any such 
incidents caused his hepatitis C.  The only evidence he has 
submitted are publications concerning hepatitis C risk 
factors.  However, this information has minimal probative 
value because it does not specifically address the veteran's 
risk factors for hepatitis C or provide a link between his 
current disability and any risk factor in service.  

Besides the documented evidence substance abuse, it is clear 
that there is no documentation of any in-service high risk 
activities, other than one test that revealed the incurrence 
of sexually transmitted disease.  However, there is no 
evidence to support the finding that hepatitis C was 
contracted at this time.  The Board also finds probative that 
although it was not until 1990 that a hepatitis C test became 
available, there is no objective medical evidence that the 
veteran showed any signs or symptoms of hepatitis C until 
almost three decades after separation from service.  The 
veteran has not submitted any objective evidence of any post-
service symptomatology experienced from 1969 through 1996 
which could be indicative of hepatitis C.  Moreover, once the 
hepatitis C test became available in 1990, a diagnosis was 
not rendered until approximately six years later.  

The Board accepts the medical finding that hepatitis is 
typically an insidious process progressing at a slow rate 
without symptoms or physical signs during the first two 
decades after infection.  While acknowledging such a process, 
however, the evidence still does not show that the veteran's 
hepatitis C was due to incidents that occurred during 
service.  Consequently, a definitive diagnosis of hepatitis 
was not rendered until 1996, approximately 27 years after 
service.  

While acknowledging the veteran's belief that his hepatitis C 
is due to high risk factors which occurred during service, it 
is well established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Further, the Board notes that under 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability. 
Here, the Board finds that the evidence fails to indicate 
that hepatitis C may be associated with the veteran's period 
of military service, and that therefore a VA examination with 
a medical opinion is not warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.






ORDER

Service connection for hepatitis C is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


